


110 HR 2607 IH: To amend the Internal Revenue Code of 1986 to regulate

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2607
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to regulate
		  internet gambling.
	
	
		1.Short titleThis Act may be cited as the Internet
			 Gambling Regulation and Tax Enforcement Act of 2007.
		2.Federal licensing
			 requirement for internet gambling operators
			(a)In
			 generalChapter 36 of the Internal Revenue Code of 1986 (relating
			 to certain other excise taxes) is amended by adding at the end the following
			 new subchapter:
				
					EInternet gambling
				operators
						
							Sec. 4491. Definitions.
						
						4491.DefinitionsFor purposes of this subchapter, the
				following definitions shall apply:
							(1)DirectorThe term director means the
				Director of the Financial Crimes Enforcement Network.
							(2)Bet or
				wagerThe term bet or
				wager shall have the same meaning as in section 5362(1) of chapter 53 of
				title 31, United States Code.
							(3)LicenseeThe term licensee shall mean
				an Internet gambling operator licensed by the Director in accordance with this
				subchapter.
							(4)InternetThe term Internet means the
				international computer network of interoperable packet switched data
				networks.
							(5)License
				fees
								(A)License
				fee
									(i)In
				generalEach licensee shall
				be required to pay to the Director during each 30-day period of operation a
				license fee of 2 percent of all funds deposited with or on behalf of the
				licensee by any person for the purpose of placing a bet during the preceding
				30-day period.
									(ii)DispositionAmounts
				collected by the Director as license fees shall be deposited in the general
				fund of the Treasury and treated as revenue.
									(B)Direct and
				exclusive obligation of licenseeThe license fee shall be the direct and
				exclusive obligation of the licensee and may not be deducted from the amounts
				available as deposits to the person placing a bet.
								(6)Approval of
				licenseThe Director shall grant licenses under this subchapter
				if, in the Director’s sole discretion, the applicant meets the criteria set by
				the Director and is generally fit to engage in the business of Internet
				gambling.
							(7)Safeguards
				required of licenseeNo
				person shall receive a license under this section unless the person implements
				the following requirements with respect to any Internet bet or wager—
								(A)appropriate mechanisms to ensure that all
				taxes relating to Internet gambling due to Federal and State governments from
				individuals engaged in Internet gambling are collected at the time of any
				payment of any proceeds of Internet gambling;
								(B)appropriate
				mechanisms to ensure that all taxes relating to Internet gambling due to
				Federal and State governments from any persons licensed under this Act are
				collected as required by law; and
								(C)appropriate
				mechanisms to ensure that the license fee is paid to the Director under
				subsection
				(e).
								.
			(b)Clerical
			 amendmentThe table of subchapters for chapter 36 of such Code is
			 amended by adding at the end the following new subchapter:
				
					
						Subchapter E. Internet gambling
				operators.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008.
			
